Case 3:20-cv-00009-GCS Document 28 Filed 07/13/20 Page 1 of 2 Page ID #2289




                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

BARBARA BANKS-NICHOLS,                              )
                                                    )
       Plaintiff,                                   )
                                                    )
               vs.                                  )       CIVIL NO. 3:20-cv-009-GCS1
                                                    )
COMMISSIONER of SOCIAL SECURITY,                    )
                                                    )
       Defendant.                                   )

                                MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Before the Court is the parties’ Joint Motion for Remand. (Doc. 27).

       The parties ask that this case be remanded for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a sentence six

remand) depends upon a finding of error, and is itself a final, appealable order. See

Melkonyan v. Sullivan, 501 U.S. 89, 101-102 (1991); Perlman v. Swiss Bank Corporation

Comprehensive Disability Protection Plan, 195 F.3d 975, 978 (7th Cir. 1999). Upon a sentence

four remand, judgment should be entered in favor of Plaintiff. See Shalala v. Schaefer, 509

U.S. 292, 302-303 (1993).

       The parties agree that, upon remand, “the ALJ will evaluate the claimant’s RFC,

with citation to the medical evidence that supports each limitation assessed and with

consideration for all the claimant’s impairments; evaluate the record medical opinions;




1
       This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See (Doc. 13, 17).


                                                1
Case 3:20-cv-00009-GCS Document 28 Filed 07/13/20 Page 2 of 2 Page ID #2290




evaluate the claimant’s subjective allegations under SSR 16-3p and obtain additional

vocational evidence if warranted.”

       Plaintiff applied for disability benefits in April 2016. (Tr. 13). While recognizing

that the agency has a full docket, the Court urges the Commissioner to expedite this case

on remand.

       For good cause shown, the parties’ Joint Motion for Remand (Doc. 27) is

GRANTED.

       The final decision of the Commissioner of Social Security denying Plaintiff’s

application for social security disability benefits is REVERSED and REMANDED to the

Commissioner for rehearing and reconsideration of the evidence, pursuant to sentence

four of 42 U.S.C. § 405(g).

       The Clerk of Court is directed to enter judgment in favor of Plaintiff.

       IT IS SO ORDERED.

       DATED: July 13, 2020.
                                                              Digitally signed by
                                                              Magistrate Judge
                                                              Gilbert C. Sison
                                                              Date: 2020.07.13
                                                              13:15:38 -05'00'
                                          _______________________________________
                                          GILBERT C. SISON
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
